EXHIBIT 10.1
RESTRICTED STOCK AGREEMENT
(Employee — Performance Vesting)
     This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into
as of the ___ day of ____, 20___ (the “Grant Date”), by and between Graham
Corporation, a corporation organized and existing under the laws of the State of
Delaware and having an office at 20 Florence Avenue, Batavia, New York 14020
(the “Company”) and _______________ (the “RSA Holder”).
W I T N E S S E T H :
     WHEREAS, by action of its Board of Directors (the “Board”), the Company has
adopted the 2000 Graham Corporation Incentive Plan to Increase Shareholder
Value, as amended and restated (the “Plan”), pursuant to which Restricted Stock
Awards (“RSAs”) with respect to shares of common stock of the Company (“Shares”)
may be granted to the Company’s eligible officers and employees; and
     WHEREAS, pursuant to Article III of the Plan, a Compensation Committee (the
“Committee”) has been appointed to select the individuals to whom RSAs shall be
granted and to prescribe the terms and conditions of such grants; and
     WHEREAS, the Committee has determined that the RSA Holder is eligible to be
granted an RSA and desires to grant an RSA to the RSA Holder, and the RSA Holder
desires to accept such grant, on the terms and conditions hereinafter set forth;
     NOW, THEREFORE, the Company and the RSA Holder hereby agree as follows:
     Section 1. Grant of RSA. As of the date set forth above, the Company hereby
grants, and the RSA Holder hereby accepts the Company’s grant of, an RSA of ____
Shares (the “Restricted Shares”), on the terms and conditions hereinafter set
forth.
     Section 2. Restrictions and Vesting.
          (a) Subject to the terms set forth in this Agreement, provided that
the RSA Holder is still a full-time employee of the Company at that time, the
Payout Percentage of the number of Restricted Shares will vest on the last day
of the Company’s 20___ fiscal year (the “Vesting Date”). The Payout Percentage
shall be the sum of the EBIT Percentage and the Net Income Percentage.
          (b) The EBIT Percentage shall be based on the Company’s EBIT margin
for the Company’s 20___ fiscal year compared to the EBIT margin of the Baird
Industrial Company Composite for calendar year 20___ as follows:

          FY 20___ EBIT Margin   Performance Share Payout   EBIT Percentage

[Insert Table For Individual Awards]

 



--------------------------------------------------------------------------------



 



If the EBIT Margin is equal to or greater than the level to have some EBIT
Percentage, but less than or equal to the maximum level, and the EBIT Margin
actually attained is not represented in the table set forth above, then the EBIT
Percentage shall be determined by straight-line interpolation from the amounts
specified in such table immediately less than and greater than the EBIT Margin
actually attained.
          (c) The Net Income Percentage shall be based on the Company’s net
income for the Company’s 20___ fiscal year as follows:

          FY___Net Income   Performance Share Payout   Net Income Percentage

[Insert Table For Individual Awards]
If the FY___ Net Income is equal to or greater than the level to have some Net
Income Percentage, but less than or equal to the maximum level, and the FY___
Net Income actually attained is not represented in the table set forth above,
then the Net Income Percentage shall be determined by straight-line
interpolation from the amounts specified in such table immediately less than and
greater than the FY___ Net Income actually attained.
          (d) (i) Upon the date that the RSA Holder becomes eligible for
Retirement, a portion of the outstanding Restricted Shares under this Agreement
shall immediately vest in full. Such portion shall be the number of shares with
a Fair Market Value on such date equal to the minimum tax required to be
withheld by the Company on the Fair Market Value of the Restricted Shares that
would vest upon the Retirement of the RSA Holder on such date pursuant to
Section 2(d)(ii). The Company shall deduct and apply the shares that so vest to
cover the tax withholding. For purposes of this Agreement, “Retirement” shall
mean a voluntary separation from service by the RSA Holder when he or she is at
least age 62 and has been employed by the Company on a full-time basis for ten
or more years.
               (ii) Upon the death, Disability or Retirement of the RSA Holder:
                    (A) the EBIT Margin shall be deemed to have met performance
at Target level, and the EBIT Percentage shall be 25%;
                    (B) the FY___ Net Income shall be deemed to have met
performance at Target level, and the Net Income Percentage shall be 25%; and
                    (C) the number of Restricted Shares that vest shall be equal
to the number of outstanding Restricted Shares under this Agreement, multiplied
by the Payout Percentage, multiplied by a fraction, the numerator of which shall
be the number of days from the Grant Date through the date of the RSA Holder’s
death, Disability or Retirement, over the number of days from the Grant Date
through the last day of the Company’s 20___ fiscal year.
          (e) Except as otherwise provided by Section 2(b), or unless the
Committee determines otherwise, if the RSA Holder’s employment terminates before
the Vesting Date for any reason, the unvested Restricted Shares as of such date
shall be forfeited and cancelled immediately.

 



--------------------------------------------------------------------------------



 



     Section 3. Rights as a Stockholder. The RSA Holder will have the rights of
a stockholder with respect to the Restricted Shares, including, but not limited
to, the right to receive such cash dividends, if any, as may be declared on such
Shares from time to time and the right to vote (in person or by proxy) such
Restricted Shares at any meeting of stockholders of the Company.
     Section 4. Restrictions on Transfer of Restricted Shares. The Restricted
Shares, and the right to vote the Restricted Shares and to receive dividends
thereon, may not, except as otherwise provided in the Plan, be sold, assigned,
transferred, pledged or encumbered in any way prior to the Vesting Date, whether
by operation of law or otherwise, except by will or the laws of descent and
distribution. The RSA Holder agrees that until the Vesting Date, any certificate
representing the Restricted Shares (or any portion thereof) will be held by the
Company’s stock transfer agent or other representative of the Company (the “RSA
Agent”) until the applicable performance is satisfied and the Company’s provides
written authorization to such RSA Agent.
     Section 5. Registration and Delivery of Restricted Shares. The Company’s
obligation to deliver Shares under this Agreement and/or authorize the RSA Agent
to release Restricted Shares shall, if the Committee so requests, be conditioned
upon the receipt of a representation as to the investment intention of the RSA
Holder to whom such Shares are to be delivered, in such form as the Committee
shall determine to be reasonably necessary or advisable to comply with the
provisions of applicable federal, state or local law. It may be provided that
any such representation shall become inoperative upon a registration of the
Shares or upon the occurrence of any other event eliminating the necessity of
such representation. The Company shall not be required to deliver any Shares
under this Agreement prior to (a) the admission of such Shares to listing on any
stock exchange on which Shares may then be listed, or (b) the completion of such
registration or other qualification under any state or federal law, rule or
regulations as the Committee shall determine to be necessary or advisable.
     Section 6. Adjustments in the Event of Reorganization. In the event of any
merger, consolidation, or other business reorganization in which the Company is
the surviving entity, and in the event of any stock split, stock dividend or
other event generally affecting the number of Shares held by each person who is
then a shareholder of record, the number of Restricted Shares shall be adjusted
to account for such event. Such adjustment shall be effected by multiplying such
number of Restricted Shares by an amount equal to the number of Shares that
would be owned after such event by a person who, immediately prior to such
event, was the holder of record of one Share.
     Section 7. No Right to Continued Employment. Nothing in this Agreement nor
any action of the Board or Committee with respect to this Agreement shall be
held or construed to confer upon the RSA Holder any right to a continuation of
employment by the Company or any of its affiliates which employ the RSA Holder.
The RSA Holder may be dismissed or otherwise dealt with as though this Agreement
had not been entered into.
     Section 8. Taxes. Where any person is entitled to receive Shares pursuant
to the RSA granted hereunder, the Employer shall have the right to require such
person to pay to the Employer the amount of any tax which the Employer is
required to withhold with respect to such Shares, or, in lieu thereof, to
retain, or to sell without notice, a sufficient number of Shares to cover the
amount required to be withheld.

 



--------------------------------------------------------------------------------



 



     Section 9. No Assignment. The RSA granted hereunder shall not be subject in
any manner to anticipation, alienation or assignment, nor shall such RSA be
liable for or subject to debts, contracts, liabilities, engagements or torts,
nor shall it be transferable by the RSA Holder other than by will or by the laws
of descent and distribution.
     Section 10. Notices. Any communication required or permitted to be given
under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party:

  (a)   If to the Committee:         Graham Corporation
20 Florence Avenue
Batavia, New York 14020
Attention: Chief Financial Officer     (b)   If to the RSA Holder, to the RSA
Holder’s then current residential address as set forth in the Company’s
personnel records.

     Section 11. Successors and Assigns. This Agreement shall inure to the
benefit of and shall be binding upon the Company and the RSA Holder and their
respective heirs, successors and assigns.
     Section 12. Construction of Language. Whenever appropriate in the
Agreement, words used in the singular may be read in the plural, words used in
the plural may be read in the singular, and words importing the masculine gender
may be read as referring equally to the feminine or the neuter. Any reference to
a section shall be a reference to a section of this Agreement, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan.
     Section 13. Governing Law. This Agreement shall be construed, administered
and enforced according to the laws of the State of New York without giving
effect to the conflict of laws principles thereof, except to the extent that
such laws are preempted by the federal law.
     Section 14. Amendment. This Agreement may be amended, in whole or in part
and in any manner not inconsistent with the provisions of the Plan, at any time
and from time to time by written agreement between the Company and the RSA
Holder.
     Section 15. Plan Provisions Control. This Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the terms of the Plan, which are
incorporated herein by reference, shall control. By signing this Agreement, the
RSA Holder acknowledges receipt of a copy of the Plan.

 



--------------------------------------------------------------------------------



 



     Section 16. Acceptance by RSA Holder. By executing this Agreement and
returning a fully executed copy hereof to the Committee at the address specified
in Section 10, the RSA Holder signifies his acceptance of the terms and
conditions of this RSA. If a fully executed copy of this Agreement is not
received by the Committee within forty-five (45) days after the date when it is
presented to the RSA Holder, the Committee may revoke the RSA granted, and
thereby avoid all obligations, hereunder.
     IN WITNESS WHEREOF, the RSA Holder has executed, and the Company has caused
its duly authorized representative to execute, this Agreement as of the date
first above written.

            GRAHAM CORPORATION
      By:                        

ATTEST:
Assistant Secretary
[SEAL]

            RSA HOLDER
            Name:            

 